DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to the Application 16/341,546 filed 04/12/2019.
Claims 1-11 are pending in the Application.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the ambient temperature sensor is arranged on an outer side of the charging plug“ (recited in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (WIPO Application Publication WO 2014/161803 A2) in view of Gaul et al. (US Patent 8,723,477).
With respect to claim 1 Becker teaches A charging system for transmitting an electric charging current to an energy receiver (Abstract), wherein the charging system comprises:
a charging plug for coupling to a corresponding connecting apparatus (plug-in device 18a/charging plug of charging cable 18 for electrical connection between terminal 20 of the charging station 22 and electrical vehicle 10 (paragraphs [0057], [0058]; Fig. 1)); 
an electronic control device (charge control device 34/electronic control device (paragraph [0059]; Fig. 2)), and 
at least one temperature sensor for determining a temperature of a current-carrying component of the charging system, wherein the temperature sensor is coupled to the electronic control device for the purpose of outputting temperature measurement data which represents the temperature of the current-carrying component (considering, by charging control unit 14 of the vehicle 10, measured temperature in the plug-in device 18a/charging plug of charging cable 18/current-carrying component as actual temperature for communicating with charge control device 34/electronic control device (paragraphs [0008], [0015], [0060], [0068]; Figs. 1, 2)), 
wherein the charging system further has an ambient temperature sensor for determining an ambient temperature of the charging system (temperature sensor 36 of the charging station 22 to measure ambient temperature in the charging station 22 (paragraphs [0064], [0068]; Fig. 2)); 
the ambient temperature sensor is coupled to the electronic control device for the purpose of outputting ambient temperature measurement data which represents the ambient temperature of the charging system (temperature sensor 36 of the charging station 22 to measure ambient temperature is connected to the  charge control device 34/electronic control device (paragraphs [0064]; Fig. 2)); and 
the electronic control device is designed to ascertain a differential temperature between the temperature of the current-carrying component and the ambient temperature based on the temperature measurement data and the ambient temperature measurement data and to output a control signal for the purpose of controlling the charging current based on the ascertained differential temperature (determining the difference/distance between actual temperature/charge control device 34/electronic control device, such as between measured temperature in the plug-in device 18a/charging plug of charging cable 18/current-carrying component being actual temperature and ambient temperature measured by sensor 36 of the charging station 22, wherein difference/distance is used to output signal/negotiating for controlling charging power (paragraph [0071])). 
consideration, using charging control unit 14, of the vehicle 10, measured temperature in the plug-in device 18a/charging plug of charging cable 18/current-carrying component as actual temperature for communicating with charge control device 34/electronic control device (paragraphs [0008], [0015], [0060], [0068], Becker lacks specifics regarding temperature sensor within plug-in device 18a/charging plug of charging cable 18/current-carrying component. However Gaul et al. teaches plug device 14 of the cable 30 for transferring energy power from charging station 20 to the vehicle 10, wherein temperature is measured by detection means/thermistor 42a, which transmits the temperature value/information to control device using communication means 44 (col. 5, ll.12-16, ll.17-19). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Gaul et al. to teach specific subject matter Becker explicitly does not teach, because  it achieves greater safety with regard to thermal overload (col. 5, ll.8-9).
With respect to claims 2-3, 8-11 Becker teaches:
Claim 2: wherein the electronic control device is designed to output a control signal for the purpose of controlling the charging current when a prespecified limit differential temperature is exceeded by the differential temperature (paragraph [0068]). 
Claim 3: wherein the charging system further has a memory device which is connected to the electronic control device for the purpose of interchanging electronic data (paragraph [0053]). 
Claim 8: wherein the at least one current-carrying component is a power contact of the charging plug (paragraphs [0057], [0058]; Fig. 1). 
(paragraphs [0057]-[0059]; Fig. 1). 
Claim 10: wherein the ambient temperature sensor is arranged on an outer side of the charging plug (paragraphs [0032], [0035], [0048]). 
Claim 11: wherein the charging system has a charging station which is electrically coupled to the charging plug, wherein the ambient temperature sensor is arranged on the charging station (paragraphs [0064], [0068]). 

Allowable Subject Matter
9.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of elements as recited in the claims, such as: a large number of limit differential temperatures which are associated with different ambient temperatures in each case are stored in the memory device; and wherein the electronic control device is designed to compare the differential temperature with the limit differential temperature which is associated with the ascertained ambient temperature and to output the control signal for the purpose of controlling the charging current when the limit differential temperature is exceeded by the differential temperature (claim 4); a setpoint time profile of the differential temperature which is associated with a (paragraphs; and wherein the electronic control device is designed to store a time profile of the differential temperature during a charging process (paragraphs; the electronic control device is designed to compare the time profile of the differential temperature with the setpoint time profile of the differential temperature (paragraphs; and the electronic control device is designed to output the control signal for the purpose of controlling the charging current when the setpoint profile of the differential temperature is exceeded by the profile of the differential temperature by a prespecified amount (claims 5, 6); he electronic control device is designed to store a large number of differential temperature profiles, which are ascertained during charging processes, in the memory device (paragraphs, wherein the differential temperature profiles are each associated with an ambient temperature which is measured during the respective charging process and with a profile of the respective charging current; the electronic control device is designed to ascertain average differential temperatures which are associated with respective ambient temperatures and respective charging current profiles based on the stored differential temperature profiles; and the electronic control device is designed to compare the differential temperature with the average differential temperature which is associated with the ascertained ambient temperature and the ascertained profile of the charging current, and to output the control signal for the purpose of controlling the charging current when the average limit differential temperature is exceeded by the differential temperature (claim 7) among all limitations of claims 1, 2, 3 from which claims 4-7depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
02/11/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851